﻿102.	 Mr. President, first I should like to offer you cordial congratulations on your election to your responsible office and to wish you and the Secretary-General success in your work.
103.	Our sincere thanks go to the President of the thirty-seventh session, Mr. Imre Hollai, for the work he accomplished.
104.	The German Democratic Republic congratulates Saint Christopher and Nevis on its admission to the United Nations.
105.	The period since the start of the last session of the General Assembly has seen a dangerous exacerbation of the international situation. Today, as the General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the Council of State of the German Democratic Republic, Erich Honecker, put it, "the world situation is such that the danger of nuclear war overshadows the life of all nations, threatening an inferno which would amount to self-annihilation of the human race".
106.	The course of confrontation results in a systematic poisoning of the international climate. How unscrupulously the Soviet Union has recently been provoked yet again is shown by the refusal of the United States authorities to make proper arrangements for the safe participation of the head of the Soviet delegation, Andrei Gromyko, in the thirty-eighth session of the General Assembly. Those who stage-managed that unprecedented act are overtly aiming to generate anti-Soviet hysteria and hence to disrupt the political dialogue which has been maintained with so much difficulty and which is so vital, particularly at the present time. That is a course of abandoning reason and good will and of turning towards political and military provocation and aggression.
107.	The people of the German Democratic Republic lives at the dividing line between the world's two largest military alliances, those of the North Atlantic Treaty Organization and the Warsaw Treaty. It knows from its own painful historical experience what war means and is therefore committed to making maximum efforts to prevent the outbreak of another war. In this effort our people shares what are no doubt the hopes and aspirations of all peoples no matter in which geographical region they live.
108.	The planned stationing of new United States medium-range nuclear weapons in Western Europe runs directly counter to the common desire for lasting security. Most of those weapons are to be deployed in our immediate neighbourhood, on territory where a host of nuclear weapons is already deployed, more densely than anywhere else in the world. Those new American missiles will not afford more security; on the contrary, they will add considerably to the danger of nuclear war. Obviously their only purpose is to provide those who possess them with a first-strike capability enabling them to "decapitate" the Soviet Union in a surprise attack.
109.	These are elements of a strategy aimed at military superiority, as a result of which the world is already cursed with multiple overkill capacity. Let me be quite clear: super armament and confrontation, poisoning the international climate and fomenting regional conflicts in all parts of the world constitute a blueprint for direct and all-out preparation for war, a war which in our time would be a nuclear one from the very outset and would engulf the entire world.
110.	The socialist States do not want to join in that course and they certainly will not do so. They are making every effort to make reason and good will prevail again in relations among nations. They are and remain prepared to seek a peaceful synthesis of the legitimate interests of all sides through patient negotiations. This holds true for all problems, but most specifically for the overriding concern of preventing a nuclear world war.
111.	In the Prague Declaration and the Moscow joint statement of the leaders of socialist countries, the Warsaw Treaty States have set out a realistic solution based on the principle of equality and equal security. That principle also underlies the Soviet Union's proposals to negotiate with the United States at Geneva an agreed parity of nuclear potentials in Europe, with regard both to delivery vehicles and to warheads. Provided that the United States forgoes the deployment of new missiles in Europe, the Soviet Union would be ready to reduce the number of its missiles stationed in the European part of its territory to the level of the British and French missiles and to scrap its missiles covered by the reduction.
112.	Success at the Geneva talks, which are now in their decisive phase, would be important for global peace and security. This requires, however, that both sides contribute their share. Thus far, only the Soviet Union has shown, by its unilateral moves, that it seeks results at Geneva which would strengthen peace. Looking at the other side, one cannot but gain the impression that it needs those negotiations only as an alibi for its resolve to deploy its missiles in Western Europe in any event and as quickly as possible.
113.	In this situation, the recent statement by Yuri Andropov, General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR, is an urgent appeal to all those who bear political responsibility to let realism, reason and restraint prevail for the sake of humanity's survival.
114.	It is the mandate of the United Nations to make every effort to save humankind from the scourge of war. That obligation, formulated in 1945, has never been more relevant than today. Meeting it requires vigorous action now.
115.	The results of the Seventh Conference of Heads of State or Government of Non-Aligned Countries are evidence of the will of those countries to devote their energies to the attainment of these fundamental objectives. We highly value the responsible efforts of India, and notably those of Prime Minister Indira Gandhi, to ensure the continuation and encouragement of political dialogue, also and especially in the face of the present- day tense international situation.
116.	It is encouraging as well that more and more people, regardless of political and ideological differences, are insisting on their right to peace as the elementary human right. We are confident that the forces of peace and reason will prevail over the forces of war, and those who are playing with fire and resorting to dangerous provocations against the Soviet Union and other socialist States, thereby seeking to plunge the world into another serious crisis, cannot change this certainty.
117.	Whatever the purpose of the aircraft provocation in the Far East, it is a fact that it was with reference to and reportedly "under the impression" of this event that the United States Senate approved the requested record military budget. There has even been a demand by Senators to break off the disarmament negotiations with the Soviet Union. People ask themselves with concern: how can it be that disarmament, in which all peoples are interested for the sake of their survival, should be made an element of a policy of sanctions and blackmail? The pattern and the circumstances of that provocation are certainly not new. World public opinion remembers only too well the pretexts fabricated to launch the First World War and the Second World War, as well as numerous conflicts in the post-war era.
118.	What is really diabolical is the laying of the blame for the aggravation of the international situation on the Soviet Union and the intention to furnish "fresh proof" that it embodies the "focus of evil" in the world. Acting in that way gambles recklessly with the destiny of mankind.
119.	The State that I represent here lives up to its people's profound commitment to make every effort to ensure that never again will a war emanate from German soil. Guided by this bequest of the 50 million dead of the last world war and of the fighters against Nazi barbarism, the Communist parties on German soil have urged all European working class parties, trade unions and youth organizations—indeed all people on the continent desiring a peaceful life—to engage in joint action to safeguard peace.
120.	Like the United Nations, the German Democratic Republic emerged from the anti-fascist liberation struggle of the peoples. That moulded and continues to mould its consistent and reliable policy at home and abroad. Hence, it has been submitting proposals to ban neo-fascist developments and to outlaw fascist regimes in the world. Thus, the German Democratic Republic has stood and stands for the elimination of the danger of nuclear war, in particular of the non-first-use of nuclear weapons, and for the prohibition of the nuclear neutron weapon and of chemical weapons.
121.	The German Democratic Republic has always stood at the side of the peoples struggling for independence and self-determination and against aggression, oppression, racism and apartheid. It is an active supporter of the world Organization's efforts to settle international conflicts peacefully and in the peoples' interests and to develop international economic relations that are beneficial to all States.
122.	At its thirty-eighth session, the General Assembly has the important task of contributing towards saving humanity from the danger of nuclear war, towards the speediest possible cessation of the arms race and towards the transition to disarmament. This presupposes that all have the political will and are prepared to scale down political and military confrontation, that no attempts are made to obtain security for oneself at the expense of the legitimate security interests of others, that there is an awareness of what is realistically feasible and that mutual agreements are strictly observed. That is what we understand by negotiating "in good faith", also in the difficult area of arms limitation and disarmament.
123.	The German Democratic Republic is for pledges by all nuclear-weapon States to forgo the first use of nuclear weapons. The Soviet Union's unilateral undertaking to that effect must now be matched by moves of the other nuclear-weapon Powers. The German Democratic Republic advocates an immediate freeze on all nuclear-weapon stockpiles and the non-deployment of new nuclear weapons either in Europe or elsewhere. It favours a moratorium on all nuclear-weapon tests, binding on all countries or—if that cannot be achieved at once—only on the Soviet Union and the United States. It also supports an agreement on the prohibition of the use of nuclear weapons, an end to the qualitative arms race and, in particular, a ban on the production of neutron weapons.
124.	Together with its allies, the German Democratic Republic advocates a ban on stationing weapons of any kind in outer space and on the use of force in outer space and from outer space against the earth. The German Democratic Republic supports the pertinent proposal submitted by the Union of Soviet Socialist Republics.
125.	The work undertaken with a view to concluding a world treaty on the non-use of force in international relations and to preparing an international convention on the prohibition and destruction of chemical weapons should be pursued at a quicker pace.
126.	The creation of nuclear-weapon-free zones is a matter of great importance. The German Democratic Republic at once endorsed the Swedish proposal for the establishment of a zone free of battlefield nuclear weapons on both sides of the dividing line between the Warsaw Treaty and NATO areas and has offered to make its entire territory available for inclusion in such a zone, provided that this zone is constituted in accordance with the principle of equality and equal security. Although that offer has met with a negative response from the Western countries so far, the proposal remains topical.
127.	We also welcome all efforts aimed at establishing the Indian Ocean as a zone of peace. If peace and security in that region are to be strengthened, the conference intended to be held for this purpose must not be postponed still further.
128.	We should like to stress the significance of the Antarctic Treaty of 1959, which has proved to be a reliable basis for maintaining the demilitarized and denuclearised status of the South Pole region.
129.	A few weeks ago the Madrid follow-up meeting of the Conference on Security and Co-operation in Europe came to an end. Its results open up prospects of a fresh impetus for detente and peaceful coexistence. This can happen, however, only if all the areas of the Conference's process equally guide States in their dealings with one another. The experience of Helsinki, Belgrade and Madrid tells us that results can be achieved only in a spirit of harmony. This also remains the prerequisite for implementing the Madrid agreements.
130.	With its policy of seeking dialogue and promoting co-operation, the German Democratic Republic has played no small part in preventing the spirit of cold war from entirely arresting the momentum of detente. By engaging in normal, mutually beneficial co-operation at the bilateral level in the political, economic and cultural fields, the German Democratic Republic endeavours to help reduce international tensions.
131.	Conscious of its particular responsibility for international peace and security that arises from both its history and its geopolitical situation, the German Democratic Republic conducts relations with the Federal Republic of Germany on the basis of the generally recognized norms of international law and the mutual obligations agreed with that country. We think it will be necessary in the future also that agreements such as the system of European East-West treaties and the Quadripartite Agreement on Berlin, which have proved useful and beneficial and have generated confidence in international relations, be carefully guarded.
132.	Any careless handling, let alone any non-observance, of these obligations, any insistence on unrealistic conceptions, would not only affect bilateral relations but also aggravate international tensions and, in the end, even erode peace on our continent.
133.	The States Members of the United Nations note with concern how, in the wake of the arms build-up policy, international conflicts are expanding, sparing no region of our globe.
134.	In Europe, almost 40 years after the defeat of Hitlerite fascism, those agreements of the anti-Hitler coalition, which have guaranteed the peaceful development of this continent and are also a basic element of the Helsinki Final Act,' were recently negated once again at Vienna in a statement by a Washington politician.
135.	I want to put it as clearly as possible: it is not by accident that such attacks on the European post-war order are made by those forces which seek to begin the deployment of their missiles on European soil in the near future.
136.	In Central America a crusade has been launched against social progress. Nicaragua has to defend itself against massive attacks on her sovereignty and independence; the people of El Salvador has to resort to the use of arms to fight for its rights. The German Democratic Republic reaffirms its solidarity with the peoples of that region. It supports such approaches to a political settlement of the crisis in the area as are embodied, for example, in the activities and initiatives of the States of the Contadora Group.
137.	As for the conflict in the South Atlantic, the German Democratic Republic understands the growing concern of the Latin American States and peoples and advocates a settlement on the basis of the Charter of the United Nations and the Political Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi 
138.	The German Democratic Republic emphatically demands that the Namibian people, led by the South West Africa People's Organization, be granted independence without further delay. It is imperatively necessary to implement the decisions adopted at the Paris Conference on Namibia and to enhance the responsibility of the United Nations for the settlement of the question of Namibia on the basis of Security Council resolution 435 (1978).
139.	It is urgently necessary to settle the Middle East conflict, the most lengthy and dangerous conflict of all. This requires that the Palestinian people be enabled to exercise its inalienable rights, moulding its right to establish an independent State of its own. The decisions of the Security Council and the General Assembly point the way.
140.	The German Democratic Republic supports the proposal, reaffirmed by the recent International Conference on the Question of Palestine, that the Middle East question be settled within the framework of an international conference with the participation of all interested sides, including the PLO. It demands Israel's immediate withdrawal from all Arab territories occupied since 1967. The German Democratic Republic strongly condemns the imperialist policy of force against Lebanon as well as the preparations for aggression against Syria, accompanied by a campaign against the PLO and other patriotic Arab forces.
141.	We follow with sympathy the efforts being made by the Democratic Republic of Afghanistan and the People's Republic of Kampuchea to ensure their sovereignty and security. This goes both for the current endeavours to find a political solution concerning the situation around Afghanistan and for the constructive decisions taken at the Summit Conference of the States of Indochina last February.
142.	The German Democratic Republic supports the foreign policy activities of the Democratic People's Republic of Korea designed to preserve peace on the Korean peninsula and the struggle to ensure the withdrawal of the United States troops from South Korea and for the peaceful, democratic unification of Korea without outside interference.
143.	We note with great concern that more and more financial and material resources are being channelled into war preparations and are thus withheld from economic and social development. The current international economic and financial crisis is essentially due to the policy of an all-out arms drive. How can a State be proud of having spent some $222 billion on its armament in 1982? How can a State propose to spend over $367 billion on arms programmes in 1986 when, at the same time, tens of millions are jobless in the capitalist industrial States and when according to an FAO report 120 million people in the world are threatened with death from starvation? According to UNICEF data, every day more than 40,000 children die of hunger and disease. Is it not preposterous that, as the Secretary-General noted, at present as much money is spent on military purposes in 18 days as is spent in a whole year on all government assistance to developing countries?
144.	A mere tenth of the amount currently going into armament world-wide would suffice to eradicate illiteracy and wage a successful war against illness, hunger and food shortages. The situation could be remedied by the sum representing the 10 per cent reduction in the annual arms budgets of the permanent members of the Security Council recommended by the Soviet Union.
145.	At the current session measures should be agreed upon against the imposition of trade restrictions, blockades and other internationally illegal sanctions. This could help to re-establish confidence in international economic relations and to normalize international trade. Moreover, such a step would create the atmosphere needed for the earliest possible convocation of global negotiations on key economic problems, in accordance with the relevant decisions which the General Assembly has adopted by consents.,
146.	Equal rights, respect for sovereignty, non-discrimination, mutual benefit and non-interference in internal affairs are the principles that guide the German Democratic Republic, in accordance with the Charter of Economic Rights and Duties of States, in its relations with the developing countries. Last year my country provided extensive assistance to developing countries and national liberation movements. Indeed, it has continuously carried on its support and even increased it despite the fact that the world economic situation has become much more complicated.
147.	For the future of mankind it is essential for the peoples to cope with the many challenges now facing them. These include the mastery of the scientific and technological revolution, the elimination of want and misery, the eradication of hunger and disease, the protection and sensible management of the environment, multiplication of the world's riches for the peoples' benefit and the realization of the right to work and to a life worthy of a human being. All these problems can be solved. Mankind has the experience, the knowledge, and the strength to do so. What it needs is peace.
 

